FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        March 19, 2013
                                        PUBLISH                      Elisabeth A. Shumaker
                                                                         Clerk of Court
                      UNITED STATES COURT OF APPEALS

                              FOR THE TENTH CIRCUIT


 THE ESTATE OF B.I.C., a minor child,
 deceased; LARRY F.
 CROSETTO, individually and as next
 friend of C.S.C, a minor child; MARY
 LOU CROSETTO,

        Plaintiffs - Appellants,

 v.                                                          No. 11-3219
                                                (D.C. No. 6:10-CV-01017-MLB-KGG)
 LINDA GILLEN, individually and as an
 agent of the Kansas Social and
 Rehabilitation Services,

        Defendant - Appellee.



                                         ORDER



Before KELLY, HOLLOWAY, and MATHESON, Circuit Judges.



       This matter is before the court on the appellee’s Petition For Rehearing and

Rehearing En Banc. We also have a response from the appellants. Upon consideration by

the original panel, we grant panel rehearing in part. The clerk is directed to withdraw our

original opinion dated December 19, 2012, and to substitute the amended version attached

to this order. The request for panel rehearing is granted to the extent of the amendments
made to our original decision, but is otherwise denied.

       The request for rehearing en banc, the response, and the panel’s revised opinion

were transmitted to all of the judges of the court who are in regular active service. As no

member of the panel and no judge in regular active service on the court requested that the

court be polled with regard to en banc consideration of the amended opinion, the

suggestion for en banc rehearing is denied.


                                                  Entered for the Court



                                                  ELISABETH A. SHUMAKER
                                                  Clerk of Court




                                              2
                                                                         FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   March 19, 2013
                                       PUBLISH                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                      UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT


 THE ESTATE OF B.I.C., a minor child,
 deceased; LARRY F. CROSETTO,
 individually and as next friend of C.S.C.,
 a minor child; MARY LOU CROSETTO,

       Plaintiffs - Appellants,

 v.                                                     (On Rehearing)
                                                         No. 11-3219
 LINDA GILLEN, individually and as an
 agent of the Kansas Social and
 Rehabilitation Services,

       Defendant - Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
                    (D.C. No. 10-CV-01017-MLB-KGG)


Randall Rathbun, (and Molly McMurray of Depew, Gillen, Rathbun & McInteer, LC,
with him on the briefs), Wichita, Kansas, for Plaintiffs - Appellants.

Gerald Green, (and Maureen A. Redeker of Gilliland & Hayes, P.A, with him on the
brief), Manhattan, Kansas, for Defendant - Appellee.


Before KELLY, HOLLOWAY, and MATHESON, Circuit Judges.


KELLY, Circuit Judge.
       This case stems from the death of a minor child, 23-month-old Brooklyn Coons

(“BIC”), on January 20, 2008, at the hands of her father’s girlfriend. Plaintiffs-

Appellants, Larry and Mary Crosetto and the Estate of BIC, filed an action alleging that a

social worker, Defendant-Appellee, Linda Gillen, created the danger that resulted in the

death of their granddaughter and denied them their rights to familial association. The

district court granted summary judgment in favor of Ms. Gillen, and declined to hear a

supplemental state law claim. II Aplt. App. 356. On appeal, Plaintiffs argue that

qualified immunity was unwarranted on their state danger-creation and familial

association claims. Our jurisdiction arises under 28 U.S.C. § 1291. We agree that

qualified immunity was not appropriate on the state danger-creation claim. Thus we

reverse in part. We affirm summary judgment on the familial association claims.



                                        Background

       In reviewing the grant of summary judgment, we view the facts presented in the

light most favorable to the nonmoving party. See Dodds v. Richardson, 614 F.3d 1185,

1191–92 (10th Cir. 2010).

       Angela Coons and her children (BIC and “CSC”), lived with her parents, Mr. and

Mrs. Crosetto, after she left her husband, Randy Coons, in August 2006. II Aplt. App.

212. In August 2007 Angela died suddenly, and Randy removed BIC and CSC from the

Crosettos’ home. Id. The children often stayed with their grandparents, however, on

weekends. Id. Mr. Coons lived with his girlfriend, Melissa Wells, who has since been

                                             -2-
found guilty of BIC’s murder and claims to have been suffering from a methamphetamine

addiction at the time. Id.

       Appellee, Linda Gillen, has been a social worker with the Kansas Department of

Social and Rehabilitative Services (“SRS”) in Coffeyville, Kansas for the past several

decades. Id. at 290. Mr. and Mrs. Crosetto claim that Ms. Gillen had intense hatred for

their family, stemming from events that occurred during their adoption of Angela in 1982.

Id. at 173–74, 211–12. The Crosettos also claim that Ms. Gillen knew about Melissa

Wells and her background because she had been in the custody of SRS as a child. Id. at

174–75.

       Soon after Randy Coons took back his children, the Crosettos started to notice

bruising on BIC when she would visit. Id. at 332. The babysitter also noticed that BIC

had “a black eye, a busted lip with stitches and random bruising all over her body.” Id. at

217. She alleges that she called SRS’s child protection hotline. Id. at 217–18. On

September 17, 2007, a school district employee also reported concerns about BIC and

CSC to SRS. Id. at 220–21. A few weeks later, Mr. Crosetto took BIC to the emergency

room, but he admittedly did not contact SRS at that time because he was attempting to

create a conservatorship for BIC and CSC. Id. at 333. He did call the fire department and

ask for an inspection of Randy Coons’s home, and though the fire chief examined the

exterior, he never heard back after requesting permission to inspect the inside. Id. at 212.

       On November 5, 2007, CSC came to school with a 2-inch by 2-inch red mark on

the right side of his face that required ice. Id. at 333. The school reported the incident to

                                             -3-
SRS, and Ms. Gillen interviewed Ms. Wells who admitted to getting upset with the child

and slapping him across the face. Id. Ms. Gillen met with Mr. Coons and Ms. Wells to

discuss the incident, but did not report it to law enforcement. Id. At this time Ms. Wells

already had been reported to SRS on August 27, 2006 for bruises and a head injury on her

biological child. Id. at 175. Reports had also been made that the Coons/Wells home was

filthy, that Melissa Wells smoked pot, and that her car smelled like marijuana. Id. On

November 6, 2007—the day after the slapping incident—Mr. Crosetto claims to have

attempted to contact Ms. Gillen. Id. at 213. He allegedly tried again on November 14,

15, and 16, but could not reach Ms. Gillen until November 20. Id. At that time, Mr.

Crosetto claims that Ms. Gillen said that she had been to the home to investigate the

situation, which the Crosettos dispute. Id. In this same phone conversation, Mr. Crosetto

claims that Ms. Gillen said that allegations of child abuse were “police matters” and

refused to discuss them. Id.

       On December 10, 2007, Mr. Crosetto again called Ms. Gillen about the persistent

bruising on BIC, and he claims that she responded that “her job was to preserve the

family unit and not to investigate child abuse.” Id. at 178. On December 24, 2007, Mr.

Crosetto took BIC to Dr. Chan Han, who sent a letter to SRS requesting that they

investigate. Id. at 229. Ms. Gillen claims that she never received this letter. I Aplt. App.

45. Around this same time, Coffeyville Police Department School Resource Officer, Ed

Rutherford, observed BIC and left a message for Ms. Gillen. II Aplt. App. 232. He never

received a response. Id. Officer Rutherford then filed a Child in Need of Care Case

                                            -4-
Report and sent it to SRS, the Juvenile County Attorney’s Office and the school’s truancy

officer. Id.

       On December 28, 2007, the Crosettos met with Ms. Gillen and attempted to give

her a CD of pictures showing BIC’s injuries, but she refused to accept it saying that it was

a police matter. Id. at 214. The Crosettos allege that Ms. Gillen’s animus towards them

was evident at this meeting, and they told her that if she did nothing one of the children

would end up dead. Id.

       On January 17, 2008, the Coffeyville police responded to a 911 call, finding BIC

with bruises and head trauma while in Ms. Wells’s care. I Aplt. App. 12. She was

hospitalized and transferred to Tulsa, Oklahoma, where doctors found “a brain bleed from

a blow to the head and brain damage resulting from Shaken Baby Syndrome.” Id. BIC

died on January 20, 2008 at the age of twenty-three months. Id.

       After BIC’s death, Camie Russell, Director for the Abuse, Neglect, and

Exploitation Unit of the Kansas Attorney General’s Office reviewed twelve of Ms.

Gillen’s cases, including BIC and CSC’s case. II Aplt. App. 206–09. She determined

that Ms. Gillen treated BIC and CSC’s case differently than the other eleven cases

assigned to her. Id. at 207. She concluded that Ms. Gillen failed to fulfill multiple

responsibilities to BIC and CSC. Id. at 208. Among these failures, Ms. Russell noted

that Ms. Gillen failed to interview or observe other children living in the home, failed to

report to law enforcement that Ms. Wells admitted hitting CSC, failed to interview other

caretakers, and failed to complete follow up on reports from law enforcement. Id. Ms.

                                             -5-
Russell also determined that Ms. Gillen handled the Coons children differently, taking a

more “hands off” approach than she did in her other cases. Id. at 207.

       The Crosettos claim that Ms. Gillen created the danger that resulted in the death of

BIC and denied the Crosettos and CSC their rights to familial association. Ms. Gillen

filed a motion to dismiss based on qualified immunity, but the district court denied this

motion and limited discovery to the question of qualified immunity. Ms. Gillen then filed

an amended motion for summary judgment based on qualified immunity which the

district court granted. The court held that Ms. Gillen was entitled to qualified immunity

because her overall conduct did not shock the conscience. II Aplt. App. 349. It declined

to exercise supplemental jurisdiction over the state law claim. II Aplt. App. 354.



                                        Discussion

       We review de novo the district court’s grant of summary judgment based on

qualified immunity. Christiansen v. City of Tulsa, 332 F.3d 1270, 1278 (10th Cir. 2003).

“The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). In applying or reviewing the application of Rule 56(a), we view all

evidence in the light most favorable to the nonmoving party. Dodds, 614 F.3d at

1191–92.

A. Qualified Immunity

       Qualified immunity protects government employees from suit, except those who

                                            -6-
are “plainly incompetent or those who knowingly violate the law.” Lewis v. Tripp, 604

F.3d 1221, 1225 (10th Cir. 2010) (quotation omitted). A plaintiff may only overcome a

government official’s immunity by showing “first, that the official violated the plaintiff’s

federal statutory or constitutional rights, and, second, that the rights in question were

clearly established at the time of their alleged violation.” Id.

       1.     Violation of a Constitutional Right

       The Due Process clause of the Fourteenth Amendment protects an individual’s life,

liberty, and property against government actions. Daniels v. Williams, 474 U.S. 327, 331

(1986). Generally, it does not require the state to protect life, liberty, and property of its

citizens against invasion by private actors. DeShaney v. Winnebago Cnty. Dep’t Soc.

Servs., 489 U.S. 189, 195 (1989). There are, however, two recognized exceptions to this

rule. First, state officials may be liable for the acts of private parties when the state has

assumed a special relationship with and control over an individual. Rost ex rel. K.C. v.

Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1126 (10th Cir. 2008). Second, state

officials can be liable for the acts of private parties where those officials created the very

danger that caused the harm. Christiansen, 332 F.3d at 1281 (citation omitted). The

Crosettos argue that the danger-creation exception applies here.

       As an initial matter, a showing of affirmative conduct and private violence are

preconditions necessary to invoking the state-created danger theory. Gray v. Univ. Colo.

Hosp. Auth., 672 F.3d 909, 920 n.8 (10th Cir. 2012). Here there is no question whether

BIC’s death was caused by an act of violence by a private party. There is, however, a

                                              -7-
question as to whether there is sufficiently “affirmative conduct on the part of the state in

placing the plaintiff in danger.” Id. at 916 (quotation and emphasis omitted). Our

precedents consistently conclude that mere negligence or inaction is not enough. In

particular, a social worker who fails to act may be negligent but does not forfeit immunity

when there is no affirmative action. See, e.g., Robbins v. Oklahoma, 519 F.3d 1242,

1251–52 (10th Cir. 2008) (social worker not liable for failure to revoke a daycare’s

license where no there was no affirmative act creating an impression that the daycare

would be safe); Ruiz v. McDonnell, 299 F.3d 1173, 1183 (10th Cir. 2002) (social worker

not liable for failing to conduct a background check of a childcare facility where no

alleged affirmative conduct).

       The district court stated that Ms. Gillen’s conduct was “hard to explain or justify”

and observed that “little affirmative conduct appears.” II Aplt. App. 349. Ultimately,

however, it concluded that the facts do not demonstrate conduct which can be deemed to

“shock the conscience” under controlling precedent. Id.

       In order to succeed on a danger-creation claim a plaintiff must meet all elements of

a six-part test:

       (1) the charged state entity and the charged individual actors created the
       danger or increased plaintiff’s vulnerability to the danger in some way; (2)
       plaintiff was a member of a limited and specifically definable group; (3)
       defendant[’s] conduct put plaintiff at substantial risk of serious, immediate,
       and proximate harm; (4) the risk was obvious or known; (5) defendants acted
       recklessly in conscious disregard of that risk; and (6) such conduct, when
       viewed in total, is conscience shocking.

Christiansen, 332 F.3d at 1281 (quotation omitted). Here, however, the district court only

                                             -8-
concluded that the Crosettos failed to prove the sixth element, and held that Ms. Gillen’s

behavior did not shock the conscience without addressing the other factors. See II Aplt.

App. 339–46, 349.

       We disagree concerning this element. Although affirmative conduct is “a

necessary precondition” of a danger-creation claim, Gray, 672 F.3d at 925 (quotation

omitted), the shocks-the-conscience part of such a claim concerns the defendant’s

“conduct as a whole,” Uhlrig v. Harder, 64 F.3d 567, 576 (10th Cir. 1995). This includes

both action and inaction. See Currier v. Doran, 242 F.3d 905, 920 (10th Cir. 2001)

(stating that a social worker’s failure to act could be conscience-shocking under a

danger-creation theory). Viewed in the light most favorable to the Plaintiffs, Ms. Gillen’s

refusal to accept evidence from the Crosettos that BIC was being abused and her refusal

to help BIC based on her alleged longstanding hatred of the Crosettos is sufficient for

Plaintiffs to withstand summary judgment on the shocks-the-conscience element.

       The record reveals additional facts that corroborate the Crosettos’ position that Ms.

Gillen’s conduct was outrageous and conscience-shocking. These facts, taken in the light

most favorable to the Crosettos, could constitute violations of due process rights at trial.

In particular, after BIC’s death, Camie Russell, the director of the state’s Abuse, Neglect

and Exploitation unit in the Attorney General’s office, reviewed several cases handled by

Ms. Gillen. She signed an affidavit stating that Ms. Gillen’s “handling of abuse cases

other than the Coons was very hands on. She undertook actions without court order based

upon suggestions made by the county attorney or the district judge. As to the Coons

                                             -9-
children she was very hands off.” Id. at 207. Furthermore, Ms. Russell stated:

       Based upon my investigation, there were only two explanations for her
       different handling of the abuse of the Coons children. One possible
       explanation was that her failure to act on the Coons children was a product of
       someone blocking her from taking action. The other explanation was that she
       had some animus or ill will toward the Crosettos and elected to do nothing to
       protect the children. I have concluded the latter was the case for two reasons:
       (1) Gillen denied that anyone had blocked her from taking any action toward
       the Coon[s] children and (2) in Gillen’s meeting with law enforcement and the
       Crosettos on the day after Brook was taken to the hospital, Gillen’s animosity
       toward Larry Crosetto was so obvious that Detective George indicated that she
       wishes that she would have recorded the interaction.

Id. at 207–08. Ms. Russell also listed what Ms. Gillen failed to do in her handling of the

Coons case. Id. at 208.

       In the end, there remain fact questions surrounding the Crosettos’ substantive due

process claims, including the motivation of Ms. Gillen and therefore the potential

outrageousness of her conduct. In deciding that there remain material questions of fact,

we are mindful of the policy concerns underlying the requirements for a danger-creation

claim including “(1) the general need for restraint; (2) the concern that § 1983 not replace

state tort law; and (3) the need for deference to local policy decisions impacting public

safety.” Currier, 242 F.3d at 920. Yet, in viewing the cumulative impression of Ms.

Gillen’s conduct, see id., we cannot agree with the district court that there was no

conscience-shocking action as a matter of law. No reasoned justifications or policy

considerations support such a conclusion.

       In reversing the grant of summary judgment on the grounds of qualified immunity,

we recognize that there are five other elements of a danger-creation claim as well as a

                                            -10-
precondition of affirmative conduct that BIC will have to meet in order to be successful.

Because the district court did not rely on any of these factors in its decision, we leave it to

the district court to analyze them in the first instance upon remand.

       2.     Clearly Established Law

       Ms. Gillen briefly argues that, if the court must reach the second part of the

qualified immunity inquiry—whether the law was clearly established—a reasonable

person in her position would not have been aware that she was subject to constitutional

liability based on court precedent. Aplee. Br. 50–51. She states that “a refusal to act . . .

has never been held as a basis for liability under a danger creation theory or familial

association claim.” Id. at 51.

       As noted, the district court did not address the other elements of a danger creation

violation. The district court may or may not find support for those elements. If there is

no violation, the clearly established analysis would be unnecessary. If there is a violation,

determining its precise contours may inform the clearly established analysis.



B. Familial Association

       The Crosettos and CSC also claim that their due process rights to familial

association were violated by Ms. Gillen’s actions preceding BIC’s death. They appeal the

district court’s decision dismissing these claims as well.

       As an initial matter, claims for loss of familial relationship are not necessarily

limited to those brought by parents or children. See Trujillo v. Bd. of Cnty. Comm’rs of

                                             -11-
Santa Fe Cnty., 768 F.2d 1186, 1188–89 (10th Cir. 1985). In an unpublished opinion, this

court has recognized that the right can extend to grandparents in certain circumstances.

Suasnavas v. Stover, No. 05-5171, 196 F. App’x 647, 657 (10th Cir. Aug. 25, 2006)

(citing Trujillo’s recognition of the importance of the familial relationship between

grandparents and grandchildren). When extending the right to grandparents, however,

courts often consider whether the grandparents are “custodial figure[s]” or “acting in loco

parentis,” and “whether there is a potential conflict between the rights of the

[grandparent] and the rights or interests of the [child’s] natural parents.” Rees v. Office

of Children & Youth, 744 F. Supp. 2d 434, 450, 455 (W.D. Pa. 2010), aff’d 473 F. App’x

139 (3d Cir. Mar. 30, 2012). We do not need to decide whether such considerations merit

extending the right to the grandparents in this case because the claim fails even if there is

a substantive due process familial interest.

       In order to show deprivation of the right to familial association, a plaintiff must

show that the state actor intended to deprive him or her of a specially protected familial

relationship. Trujillo, 768 F.2d at 1190. In Bryson v. City of Edmond, 905 F.2d 1386

(10th Cir. 1990), we addressed a familial association claim brought against various

government actors when a postal service employee killed several people inside of a post

office. The claims alleged “failures of the postmaster and the guardsmen to train,

supervise, examine or afford medical care to [the shooter] in deprivation of plaintiffs’

associational right[]” to their deceased family members. Id. at 1393. We held that the

family members failed to plead any specific intent to interfere with their relationships,

                                               -12-
and therefore the claims failed. Id. Furthermore:

       To allege that “[b]y [specified] acts and conduct . . . defendant intentionally,
       or with conscious disregard for plaintiff’s rights” deprived them of
       associational rights, with the qualification immediately following that
       “[s]pecifically, Defendant knew, or should have known that by the actions set
       forth above, death was likely to occur, and the plaintiffs, and those they
       represent, would be denied the companionship and association of the
       decedent,” does not meet the Trujillo requirement.

Id. at 1393–94 (alterations in original). Therefore, the claim failed because “[n]owhere in

the complaint [was] there an allegation that any claimed acts or omissions, however

intentional, occurred with the specific intent on the part of the defendants to deprive the

plaintiffs of their rights of association with the victims.” Id. at 1394.

       The same is true here. The district court granted summary judgment on this claim

concluding that there was no issue of fact as to whether Ms. Gillen had the specific intent

to cause the death of BIC. See II Aplt. App. 352–53. The Crosettos even admit that they

do not think that Ms. Gillen intended to bring about the death of BIC. Aplt. Br. 35.

Therefore, their familial association claims fail. See, e.g., Coffey v. United States, Nos.

CIV 08–0588 MV/WDS, CIV 09–0028 JB/LFG, 2011 WL 2729068, at *10–*11 (D.N.M.

July 7, 2011).

       The Crosettos argue that they do not need to show that Ms. Gillen intended to

cause BIC’s death but only need to show an intent to interfere with the relationship in

some way. Yet there similarly is no evidence or reasonable inference that Ms. Gillen’s

conduct was directed at the intimate relationship with an intent to adversely affect it. See

Trujillo, 768 F.2d at 1190. Because there is no evidence that her actions—even if based

                                             -13-
on animus—were based on an intent to interfere with the Crosettos’ or CSC’s relationship

with BIC, these claims must fail and the district court correctly granted summary

judgment on them.

C. Two-Year Limitations Period

       Finally, Ms. Gillen argues that a two-year limitations period bars BIC’s, CSC’s,

and the Crosettos’ claims. The limitations period for claims arising under § 1983 is

determined by the law of the state in which the cause of action arose. See Wilson v.

Garcia, 471 U.S. 261, 269, 276 (1985), other parts superseded by statute. The appropriate

limitations period for a survivor’s action is two years. KAN. STAT. ANN. § 60-513(a)(4).

Though Ms. Gillen agrees, see Aplee. Br. 48, she argues that the alleged “injury” based

on her conduct took place in 2007, and therefore these claims are time-barred, id. at 49.

       This argument is without merit. The injury that took place, and for which the

Crosettos are filing suit, is the death of BIC and the alleged loss of familial association

caused by her death. Aplt. Reply Br. 27. This occurred on January 20, 2008. Therefore,

filing on January 19, 2010 was within the two-year limitations period.

       AFFIRMED in part; REVERSED in part, and REMANDED for further

proceedings. We DENY Plaintiffs’ amended motion to file a supplemental appendix as

the material was not before the district court. See Fed. R. App. P. 10(a).




                                             -14-